UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 97-60462
                        Summary Calendar



            RICHARD MCBRIDE; BLONDINE MARIE MCBRIDE,

                                           Plaintiffs-Appellants,


                             VERSUS


    HALTER MARINE SHIPYARD; FRANK SMITH; JERRY HALL; EMERALD
   SMITH; JAY JOHNSON; BOBBY HOWELL; MARTIN WILNER; TIM COOK,

                                            Defendants-Appellees.



                          No. 97-60463
                        Summary Calendar



            RICHARD MCBRIDE; BLONDINE MARIE MCBRIDE,

                                           Plaintiffs-Appellants,


                             VERSUS


     HALTER MARINE SHIPYARD; FRANK SMITH; JERRY HALL; EMERALD
 SMITH; JAY JOHNSON; BOBBY HOWELL; MARTIN WILNER; TIM COOK; JAMES
CLARK; BUDDY O’BRIAN; RELIANCE NATIONAL INSURANCE CO.,

                                            Defendants-Appellees.
          Appeals from the United States District Court
             for the Southern District of Mississippi
                   (1:96-CV-238-BrR & 1:96-CV-246-RR)
                               May 13, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard McBride was employed by Halter Marine, Inc. at its

facility in Moss Point, Mississippi.              On April 13, 1994, McBride

allegedly suffered an on-the-job injury.                 On September 14, 1994,

when he returned to work from this injury, he failed a routine drug

screening test which was administered in accordance with routine

company policy. Based on Mr. McBride’s failure to pass the routine

drug test, his employment was terminated.                 Subsequently, McBride

instituted     a   claim   under   the       Longshore    and   Harbor   Workers’

Compensation Act and McBride and his wife filed two lawsuits

against Halter Marine, the first in state court which was removed

to federal court and the second filed directly in federal court

after the first had been removed to federal court.                The two suits

pending in federal court were consolidated.                At a case management

conference on July 24, 1996 before the magistrate judge, the

parties negotiated and agreed upon a voluntary settlement of both

actions and such settlement was entered of record.                Subsequently,



     *
      Pursuant to 5TH C IR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                         2
on August 5, 1996, the district court entered an order on joint

motion of all parties dismissing the case with prejudice with each

party to bear its own costs.   The separate claims of McBride under

the Longshore and Harbor Workers’ Compensation Act were excepted

from this settlement and dismissal. On April 25, 1997, McBride and

his wife filed a motion under FED. R. CIV. P. 60(b) to set aside the

settlement and the judgments. The district court denied any relief

to plaintiffs and the plaintiffs appeal.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. The district court has

broad discretion under Rule 60(b) to grant or deny relief.   We find

nothing in the record which would indicate that the district court

abused its discretion in denying the plaintiffs any relief under

Rule 60(b).   The order denying any further relief is

                AFFIRMED.




                                 3